             CASE 0:20-cr-00160-NEB-LIB Doc. 25 Filed 09/09/20 Page 1 of 1

                                                            Chestnut Cambronne PA
                                                               100 Washington Avenue South
                                                                                   Suite 1700
                                                                 Minneapolis, MN 55401-2048
                                                                              T: 612.339.7300
                                                                              F: 612.336.2940
                                                                  www.chestnutcambronne.com



Brian N. Toder
Direct Dial: (612) 336-2918
Direct Fax: (612) 336-2909
btoder@ccesquire.com


                                   September 9, 2020

VIA ECF

The Honorable Leo I. Brisbois
United States District Court
515 West 1st Street, Room 412
Duluth, MN 55802

Re:       U.S. v. Benjamin Roggenbuck
          20-cr-160 (NEB/LIB)

Dear Judge Brisbois:

Consistent with the expected resolution of the above-referenced matter, Defendant
hereby withdraws his pending Motion for Discovery (Dkt. 17). Defendant waives a
pretrial motions hearing.

Please do not hesitate to contact me if the Court has any questions.

                                        Respectfully,

                              CHESTNUT CAMBRONNE PA




                                        Brian N. Toder
BNT:dp
cc:  Chelsea A. Walcker
